Citation Nr: 9910538	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-08 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to nonservice-connected death 
pension benefits.



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel





INTRODUCTION

The veteran has been certified as having had recognized 
guerrilla service from May 1942 to November 1945.  He died in 
May 1984.  The appellant claims entitlement to benefits as 
his surviving spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Manila, Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board denied the appellant's claim in a decision 
dated in February 1996.  In October 1997 the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated that Board decision and 
remanded the case to the Board for further consideration in 
accordance with the Court's decision.  In June 1998 the Board 
remanded the case to the RO for further development.  That 
development was accomplished and the case is now ready for 
further appellate review.


FINDINGS OF FACT

1.  Entitlement of the appellant to nonservice-connected 
death pension benefits was denied by the RO in August 1984, 
October 1986, September 1989 and April 1991 on the grounds 
that the veteran did not have the requisite service to 
qualify for that benefit.

2.  The additional evidence submitted since the April 1991 
decision of the RO does not include any new information which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the April 1991 decision of the RO 
which denied entitlement to nonservice-connected death 
pension benefits is not new and material and the appellant's 
claim may not be reopened.  38 U.S.C.A. §§  5108 (West 1991 & 
Supp. 1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record a the time of the April 1991 decision 
of the RO which denied the appellant's claim for death 
pension benefits included a copy of a death certificate which 
showed that the veteran died in the Philippines in May 1984.  
It has been determined that the cause of his death was not 
service connected.  A certificate dated in August 1947 shows 
that a VA employee saw the veteran's certificate of discharge 
and that that document showed that the veteran served from 
July 1942 to June 1946 in the 8th Military Police Battalion 
of the Philippine Scouts.

Responding to a February 1949 request by the RO, the 
Department of the Army (DA) reported that the veteran 
enlisted in the Army of the United States (AUS) in July 1942 
and was considered missing in action from July 1942 to 
November 1945 and was not in casualty status from November 
1945 to May 1946.  

Information received from DA in March 1951 showed that the 
veteran was beleaguered from April 1942 to May 1942, missing 
from May 7, to May 9, 1942, and had recognized guerrilla 
service from May 1942 to July 1942.

In a letter dated in September 1951 the DA reported that the 
veteran had AUS status as a result of service with the 14th 
Infantry (PA-AUS) and that no action to revoke such status 
was contemplated.
In November 1953 information was received from DA which 
showed that the veteran's status as a member of the AUS was 
revoked.  It was stated that any military service he may have 
had was as a member of the Philippine Army inducted into the 
service of the Armed Forces of the United States.  It was 
further reported that he had recognized guerrilla service 
from May 1942 to November 1945.  

In August 1984 the appellant was notified that her claim for 
dependency and indemnity compensation was denied because the 
veteran's death was not due to a service-connected disease or 
injury.  She was also advised that she was not entitled to 
nonservice-connected death pension because that benefit was 
not payable to dependents of veterans who served with the 
Philippine Army or as recognized guerrillas.

The appellant subsequently attempted to reopen her claim in 
July 1986, August 1987, April 1989 and March 1991.  She 
submitted no additional evidence in connection with those 
attempts to reopen her claim and she was notified that her 
claim continued to be denied in letters dated in October 
1986, September 1989 and April 1991.

In March 1993 the appellant again attempted to reopen her 
claim.  In support of her claim she submitted a copy of a WD 
AGO Form 0150-4, Transcript From Enlisted Record, which 
showed that the veteran had service from July 1942 to June 
1946 in the 8th Military Police Battalion of the Philippine 
Scouts.  She also submitted a copy of a letter from the VA to 
the veteran dated in August 1951 which notified the veteran 
of an award of compensation benefits for a right shoulder 
condition.  She also submitted a copy of a Certificate of 
Discharge from the Army of the United States which showed 
that the veteran had service in the 8th Military Police 
Battalion of the Philippine Scouts and was discharged in June 
1946.  That certificate was issued in July 1947.

In July 1998 the RO requested verification of the veteran's 
military service from the DA.  In October 1998 the DA 
certified that there was no change from its November 1953 
report concerning the revoking of USAFFE service of the 
veteran.  The DA also provided copies of documents including 
a November 1953 memo which showed that the veteran was a 
member of a guerrilla organization which became part of the 
14th Infantry in May 1942.

The prior RO decisions with regard to entitlement of the 
appellant to nonservice-connected death pension benefits were 
not appealed became final.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998).  In order to reopen her claim, the appellant 
must submit new and material evidence with regard to that 
issue.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Eligibility for VA benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service with the Armed Forces of the United 
States.  38 U.S.C.A. § 101(2), (24) (West 1991 & Supp. 1998).  
Service in the Philippine Scouts and in the Organized 
Military Forces of the government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for the purposes of some VA benefits, but 
not for the purpose of nonservice connected death pension 
benefits.  38 U.S.C.A. § 107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.8, 3.9 (1998).

38 C.F.R. §§ 3.8 and 3.9 provide that certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the Court 
has held that the service department determination as to an 
individual's service shall be binding on the VA.  38 C.F.R. 
§ 3.203(c) (1998); Duro v. Derwinski, 2 Vet.App. 530, 532 
(1992).

The Board recognizes that the veteran was initially certified 
as having had service with the AUS in the late 1940's and 
that he was awarded benefits on that basis; however, that 
status was revoked by the DA in 1953 and from that time on, 
the veteran was paid benefits as a former member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States.  The Department of the Army has certified 
that the appellant had military service only as a recognized 
guerrilla and had no service as a member of the AUS and the 
Board is bound by that determination.  The appellant's only 
recourse to establish status of the veteran as a veteran of 
the AUS is with the service department.

The appellant has presented additional evidence consisting of 
a copy of a letter from the VA to the veteran dated in August 
1951, a copy of a Certificate of Discharge and a copy of a WD 
AGO Form 0150-4.  The August 1951 letter is not new since a 
copy of that letter was in the record at the time of the 
previous RO decisions which denied entitlement to nonservice-
connected death pension benefits.  The other two documents, 
while technically not in the claims folder at the time of the 
previous decisions, are not new because the same information 
from the same source was of record in the form of the 1947 
certificate by a VA employee who reported the contents of the 
veteran's certificate of discharge. 

Additional evidence was also developed by the VA in this case 
in the form of an additional report from the DA obtained to 
comply with the Court's remand instructions.  That evidence 
merely confirmed information previously of record and, 
therefore, is not new.

Since the additional evidence submitted to reopen the 
appellant's claim does not provide information which is so 
significant that it must be considered in order to fairly 
decide the merits of that claim, the Board concludes that the 
she has not submitted new and material evidence to reopen her 
claim


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to nonservice-connected death pension 
benefits, the appeal is denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

